UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1333



SHAN JIN LIM, a/k/a Xiang Jin Lin,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-483-729)


Submitted:   November 21, 2007            Decided:   December 6, 2007


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Wenyue Lu, LAW OFFICE OF MICHAEL W. LU, LLC, Rockville, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Blair
T. O’Connor, Senior Litigation Counsel, Jennifer L. Lightbody,
Senior Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shan Jin Lim, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals denying his motion to reconsider its previous

order, which affirmed the immigration judge’s denial of his motion

to reconsider and denied his motion to remand.*

          We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying Lim’s

motion.   See 8 C.F.R. § 1003.2(a) (2007); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).   Although Lim ultimately seeks to

have his case remanded to the immigration judge for adjudication of

his application for adjustment of status, we agree with the Board’s

finding that adjustment of status is not an available form of

relief in exclusion proceedings. The applicable regulation clearly

provides that (subject to an exception not applicable here) “[i]n

the case of an arriving alien who is placed in removal proceedings,

the immigration judge does not have jurisdiction to adjudicate any

application for adjustment of status filed by the arriving alien.”


     *
      We find that only the Board’s denial of Lim’s motion to
reconsider is properly before this court as he failed to timely
petition this court for review of the Board’s previous order of
November 16, 2006.     See 8 U.S.C.A. § 1252(b)(1) (West 2005)
(setting forth thirty-day appeal period); Stone v. INS, 514 U.S.
386, 405 (1995) (holding that appeal period is “jurisdictional in
nature and must be construed with strict fidelity to [its] terms”).
Additionally, we cannot review Lim’s challenges to the immigration
judge’s decision of October 16, 2003, because Lim failed to exhaust
his administrative remedies by appealing the immigration judge’s
decision to the Board. See 8 U.S.C.A. § 1252(d)(1) (West 2005).

                              - 2 -
8 C.F.R. § 1245.2(a)(1)(ii) (2007); see also 8 C.F.R. § 245.2(a)(1)

(2007) (stating that the “USCIS has jurisdiction to adjudicate an

application for adjustment of status filed by any alien, unless the

immigration judge has jurisdiction to adjudicate the application

under [the exception set forth in] 8 C.F.R. § 1245.2(a)(1)”).

          Although Lim argues that his due process rights were

violated because the Board deprived him of a fair hearing on his

application,   we   find    that       he     cannot   state     a   colorable

constitutional violation because he cannot establish that he has a

property or liberty interest at stake. See Dekoladenu v. Gonzales,

459 F.3d 500, 508 (4th Cir. 2006) (holding that because petitioner

has neither a liberty nor a property interest in adjustment of

status, he cannot make out a due process violation), petition for

cert. filed, 75 U.S.L.W. 3530 (Mar. 22, 2007) (No. 06-1285).

          Accordingly,     we   deny    the    petition   for    review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                       - 3 -